 
THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS.  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO NEWMARKET TECHNOLOGY, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
THIS NOTE IS REGISTERED WITH THE PARENT PURSUANT TO SECTION 24(B) OF THE
SECURITY AGREEMENT (AS DEFINED BELOW).  TRANSFER OF ALL OR ANY PORTION OF THIS
NOTE IS PERMITTED SUBJECT TO THE PROVISIONS SET FORTH IN SUCH SECTION 24(B)
WHICH REQUIRE, AMONG OTHER THINGS, THAT NO TRANSFER IS EFFECTIVE UNTIL THE
TRANSFEREE IS REFLECTED AS SUCH ON THE REGISTRY MAINTAINED WITH THE AGENT
PURSUANT TO SUCH SECTION 24(B).
 
SECURED CONVERTIBLE TERM NOTE
 
FOR VALUE RECEIVED, each of NEWMARKET TECHNOLOGY, INC., a Nevada corporation
(the “Parent”), and the other companies listed on Exhibit A attached hereto
(such other companies together with the Parent, each a “Company” and
collectively, the “Companies”), hereby, jointly and severally, promises to pay
to Valens Offshore SPV II, Corp. (the “Holder”) or its registered assigns or
successors in interest, the sum of Two Million Two Hundred Thousand Dollars
($2,200,000), together with any accrued and unpaid interest hereon, on November
30, 2010 (the “Maturity Date”) if not sooner indefeasibly paid in full.
 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Security Agreement dated as of the date
hereof (as amended, restated, modified and/or supplemented from time to time,
the “Security Agreement”) among the Companies, the Holder, each other Lender and
LV Administrative Services, Inc., as administrative and collateral agent for the
Lenders (the “Agent” together with the Lenders, collectively, the “Creditor
Parties”).
 
The following terms shall apply to this Secured Convertible Term Note (this
“Note”):
 
ARTICLE I
 
CONTRACT RATE AND AMORTIZATION
 
1.1  Contract Rate.  Subject to Sections 4.2 and 5.10, interest payable on the
outstanding principal amount of this Note (the “Principal Amount”) shall accrue
at a rate per annum equal to the “prime rate” published in The Wall Street
Journal from time to time (the “Prime Rate”), plus two percent (2%) (the
“Contract Rate”).  The Contract Rate shall be increased or decreased as the case
may be for each increase or decrease in the Prime Rate in an amount equal to
such increase or decrease in the Prime Rate; each change to be effective as of
the day of the change in the Prime Rate.  The Contract Rate shall not at any
time be less than nine percent (9%).  Interest shall be (i) calculated on the
basis of a 360 day year, and (ii) payable monthly, in arrears, commencing on
December 1, 2007, on the first business day of each consecutive calendar month
thereafter through and including the Maturity Date, and on the Maturity Date,
whether by acceleration or otherwise.
 
1.2  Contract Rate Payments.  The Contract Rate shall be calculated on the last
business day of each calendar month hereafter (other than for increases or
decreases in the Prime Rate which shall be calculated and become effective in
accordance with the terms of Section 1.1) until the Maturity Date and shall be
subject to adjustment as set forth herein.
 
 
 

--------------------------------------------------------------------------------

 
1.3  Principal Payments.
 
(a)  Amortizing payments of the Principal Amount shall be made, jointly and
severally, by the Companies on June 1, 2008 and on the first business day of
each succeeding month thereafter through and including the Maturity Date (each,
an “Amortization Date”).  Subject to Article III below, commencing on the first
Amortization Date, the Companies shall make, jointly and severally, monthly
payments to the Holder on each Amortization Date, each such payment in the
amount of $73,333 together with any accrued and unpaid interest on such portion
of the Principal Amount plus any and all other unpaid amounts which are then
owing to the Holder under this Note, the Security Agreement and/or any other
Ancillary Agreement (collectively, the “Monthly Amount”).  Any outstanding
Principal Amount together with any accrued and unpaid interest and any and all
other unpaid amounts which are then owing by the Companies to the Holder under
this Note, the Security Agreement and/or any other Ancillary Agreement shall be
due and payable on the Maturity Date.
 
(b)  Upon receipt by any Company of any principal payment made to such Company
in respect of any Note Receivable, such Company shall immediately apply an
amount equal to fifty percent (50%) of such payment to prepay the outstanding
principal balance of the Notes, to be applied first against the last maturing
installments of the Principal Amount of the Term Loan in the inverse order
thereof (including any accrued and unpaid interest thereon) until the Term Loan
is paid in full and then to the Revolving Loans (including any accrued and
unpaid interest thereon); provided, however, following the occurrence and during
the continuance of an Event of Default, such prepayments shall be applied to the
Obligations in such order as the Agent may elect in its sole discretion.  If
more than one Note is outstanding, the proceeds payable under this Section
1.3(b) shall be applied to the Notes on a pro rata basis.
 
ARTICLE II
 
CONVERSION AND REDEMPTION
 
2.1  Payment of Monthly Amount.
 
(a)  Payment in Cash or Common Stock.  If the Monthly Amount (or a portion of
such Monthly Amount if not all of the Monthly Amount may be converted into
shares of Common Stock pursuant to Section 3.2) is required to be paid in cash
pursuant to Section 2.1(b), then the Companies shall pay the Holder an amount in
cash equal to 100% of the Monthly Amount (or such portion of such Monthly Amount
to be paid in cash) due and owing to the Holder on the Amortization Date.  If
the Monthly Amount (or a portion of such Monthly Amount if not all of the
Monthly Amount may be converted into shares of Common Stock pursuant to Section
3.2) is required to be paid in shares of Common Stock pursuant to Section
2.1(b), the number of such shares to be issued by the Parent to the Holder on
such Amortization Date (in respect of such portion of the Monthly Amount
converted into shares of Common Stock pursuant to Section 2.1(b)), shall be the
number determined by dividing (i) the portion of the Monthly Amount converted
into shares of Common Stock, by (ii) the then applicable Fixed Conversion
Price.  For purposes hereof, subject to Section 3.6 hereof, the initial “Fixed
Conversion Price” means $.20 which has been determined on the date of this Note
as an amount equal to 107% of the average closing price of the Common Stock for
the ten (10) trading days immediately prior to the date of this Note.
 
 
2

--------------------------------------------------------------------------------

 
(b)  Monthly Amount Conversion Conditions.  Subject to Sections 2.1(a), 2.2, and
3.2 hereof, the Holder shall convert into shares of Common Stock all or a
portion of the Monthly Amount due on each Amortization Date if the following
conditions (the “Conversion Criteria”) are satisfied: (i) the average closing
price of the Common Stock as reported by Bloomberg, L.P. on the Principal Market
for the five (5) trading days immediately preceding such Amortization Date shall
be greater than or equal to 115% of the Fixed Conversion Price and (ii) the
amount of such conversion does not exceed twenty-five percent (25%) of the
average dollar trading volume of the Common Stock for the period of twenty-two
(22) trading days immediately preceding and including such Amortization
Date.  If subsection (i) of the Conversion Criteria is met but subsection (ii)
of the Conversion Criteria is not met as to the entire Monthly Amount, the
Holder shall convert only such part of the Monthly Amount that meets subsection
(ii) of the Conversion Criteria.  Any portion of the Monthly Amount due on an
Amortization Date that the Holder has not been able to convert into shares of
Common Stock due to the failure to meet the Conversion Criteria, shall be paid
in cash by the Companies, jointly and severally, at the rate of 100% of the
Monthly Amount otherwise due on such Amortization Date, within three (3)
business days of such Amortization Date.
 
2.2  No Effective Registration.  Notwithstanding anything to the contrary
herein, the Parent shall not be permitted to pay any part of its obligations, or
the obligations of any other Company, to the Holder hereunder in shares of
Common Stock if (i) there fails to exist an effective current Registration
Statement (as defined in the Registration Rights Agreement) covering the resale
of the shares of Common Stock to be issued in connection with such payment and
there fails to exist an exemption from registration for resale available
pursuant to Rule 144 of the Securities Act and in respect of the Common Stock to
be issued in connection with such payment or (ii) an Event of Default (as
hereinafter defined) exists and is continuing, unless such Event of Default is
cured within any applicable cure period or otherwise waived in writing by the
Holder.
 
2.3  Optional Redemption in Cash.  The Companies may prepay this Note (“Optional
Redemption”) by paying to the Holder a sum of money equal to (a) one hundred
thirty percent (130%) of the Principal Amount outstanding at such time if such
payment occurs prior to the first anniversary of the Closing Date, (b) one
hundred eighteen (118%) of the Principal Amount outstanding at such time if such
payment occurs on or after the first anniversary of the Closing Date and prior
to the second anniversary of the Closing Date and (c) one hundred seven percent
(107%) of the Principal Amount outstanding at such time if such payment occurs
on or after the second anniversary of the Closing Date, in each case, together
with accrued but unpaid interest thereon and any and all other sums due, accrued
or payable to the Holder arising under this Note, the Security Agreement or any
other Ancillary Agreement (the “Redemption Amount”) outstanding on the
Redemption Payment Date (as defined below).  The Companies shall deliver to the
Holder a written notice of redemption (the “Notice of Redemption”) specifying
the date for such Optional Redemption (the “Redemption Payment Date”), which
date shall be ten (10) business days after the date of the Notice of Redemption
(the “Redemption Period”).  A Notice of Redemption shall not be effective with
respect to any portion of this Note for which the Holder has previously
delivered a Notice of Conversion (as hereinafter defined) or for conversions
elected to be made by the Holder pursuant to Article III during the Redemption
Period.  The Redemption Amount shall be determined as if the Holder’s conversion
elections had been completed immediately prior to the date of the Notice of
Redemption.  On the Redemption Payment Date, the Redemption Amount must be paid
in good funds to the Holder.  In the event the Companies fail to pay the
Redemption Amount on the Redemption Payment Date as set forth herein, then such
Redemption Notice will be null and void.  If any Notes issued pursuant to the
Security Agreement, in addition to this Note, are outstanding (collectively, the
“Outstanding Notes”) and the Company pursuant to this Section elects to make an
Optional Redemption, then the Company shall take the same action with respect to
all Outstanding Notes and make such payments to all holders of Outstanding Notes
on a pro rata basis based upon the Redemption Amount of each Outstanding Note.
 
 
3

--------------------------------------------------------------------------------

 
ARTICLE III
 
HOLDER’S CONVERSION RIGHTS
 
3.1  Optional Conversion.  Subject to the terms set forth in this Article III,
the Holder shall have the right, but not the obligation, to convert all or any
portion of the issued and outstanding Principal Amount and/or accrued interest
and fees due and payable into fully paid and non-assessable shares of Common
Stock at the Fixed Conversion Price.  The shares of Common Stock to be issued
upon such conversion are herein referred to as, the “Conversion Shares.”
 
3.2  Conversion Limitation.  Notwithstanding anything herein to the contrary, in
no event shall the Holder be entitled to convert any portion of this Note in
excess of that portion of this Note upon exercise of which the sum of (1) the
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of this Note or the
unexercised or unconverted portion of any other security of the Holder subject
to a limitation on conversion analogous to the limitations contained herein) and
(2) the number of shares of Common Stock issuable upon the conversion of the
portion of this Note with respect to which the determination of this proviso is
being made, would result in beneficial ownership by the Holder and its
Affiliates of any amount greater than 9.99% of the then outstanding shares of
Common Stock (whether or not, at the time of such conversion, the Holder and its
Affiliates beneficially own more than 9.99% of the then outstanding shares of
Common Stock). As used herein, the term “Affiliate” means any person or entity
that, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a person or entity, as such terms
are used in and construed under Rule 144 under the Securities Act.  For purposes
of the second preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulations 13D-G thereunder, except as otherwise provided in
clause (1) of such sentence.  For any reason at any time, upon written or oral
request of the Holder, the Parent shall within one (1) business day confirm
orally and in writing to the Holder the number of shares of Common Stock
outstanding as of any given date.  The limitations set forth herein (x) may be
waived by the Holder upon provision of no less than sixty-one (61) days prior
written notice to the Parent and (y) shall automatically become null and void
(i) following notice to the Parent upon the occurrence and during the
continuance of an Event of Default, or (ii) upon receipt by the Holder of a
Notice of Redemption.
 
3.3  Mechanics of Holder’s Conversion.  In the event that the Holder elects to
convert this Note into Common Stock, the Holder shall give notice of such
election by delivering an executed and completed notice of conversion in
substantially the form of Exhibit B hereto (appropriate completed) (“Notice of
Conversion”) to the Parent and such Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount, accrued interest and
fees that are being converted.  On each Conversion Date (as hereinafter defined)
and in accordance with its Notice of Conversion, the Holder shall make the
appropriate reduction to the Principal Amount, accrued interest and fees as
entered in its records and shall provide written notice thereof to the Parent
within two (2) business days after the Conversion Date.  Each date on which a
Notice of Conversion is delivered or telecopied to the Parent in accordance with
the provisions hereof shall be deemed a Conversion Date (the “Conversion
Date”).  Pursuant to the terms of the Notice of Conversion, the Parent will
issue instructions to the transfer agent accompanied by an opinion of counsel
within one (1) business day of the date of the delivery to the Parent of the
Notice of Conversion and shall cause the transfer agent to transmit the
certificates representing the Conversion Shares to the Holder by crediting the
account of the Holder’s designated broker with the Depository Trust Corporation
(“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”) system within
three (3) business days after receipt by the Parent of the Notice of Conversion
(the “Delivery Date”).  In the case of the exercise of the conversion rights set
forth herein the conversion privilege shall be deemed to have been exercised and
the Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Parent of the Notice of Conversion.  The
Holder shall be treated for all purposes as the record holder of the Conversion
Shares, unless the Holder provides the Parent written instructions to the
contrary.
 
 
4

--------------------------------------------------------------------------------

 
3.4  Late Payments.  The Companies understand that a delay in the delivery of
the Conversion Shares in the form required pursuant to this Article beyond the
Delivery Date could result in economic loss to the Holder.  As compensation to
the Holder for such loss, in addition to all other rights and remedies which the
Holder may have under this Note, applicable law or otherwise, the Companies
shall, jointly and severally, pay late payments to the Holder for any late
issuance of Conversion Shares in the form required pursuant to this Article III
upon conversion of this Note, in the amount equal to $500 per business day after
the Delivery Date.  The Companies shall, jointly and severally, make any
payments incurred under this Section in immediately available funds upon demand.
 
3.5  Conversion Mechanics.  The number of shares of Common Stock to be issued
upon each conversion of this Note shall be determined by dividing that portion
of the principal and interest and fees to be converted, if any, by the then
applicable Fixed Conversion Price.  In the event of any conversions of a portion
of the outstanding Principal Amount pursuant to this Article III, such
conversions shall be deemed to constitute conversions of the outstanding
Principal Amount applying to Monthly Amounts for the remaining Amortization
Dates in chronological order.
 
3.6  Adjustment Provisions.  The Fixed Conversion Price and number and kind of
shares or other securities to be issued upon conversion determined pursuant to
this Note shall be subject to adjustment from time to time upon the occurrence
of certain events during the period that this conversion right remains
outstanding, as follows:
 
(a)  Reclassification.  If the Parent at any time shall, by reclassification or
otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Note, as to the unpaid Principal Amount
and accrued interest thereon, shall thereafter be deemed to evidence the right
to purchase an adjusted number of such securities and kind of securities as
would have been issuable as the result of such change with respect to the Common
Stock (i) immediately prior to or (ii) immediately after, such reclassification
or other change at the sole election of the Holder.
 
(b)  Stock Splits, Combinations and Dividends.  If the shares of Common Stock
are subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock or any preferred stock
issued by the Parent in shares of Common Stock, the Fixed Conversion Price shall
be proportionately reduced in case of subdivision of shares or stock dividend or
proportionately increased in the case of combination of shares, in each such
case by the ratio which the total number of shares of Common Stock outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.
 
3.7  Reservation of Shares.  During the period the conversion right exists, the
Parent will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Conversion Shares upon the full
conversion of this Note and the Warrant.  The Parent represents that upon
issuance, the Conversion Shares will be duly and validly issued, fully paid and
non-assessable.  The Parent agrees that its issuance of this Note shall
constitute full authority to its officers, agents, and transfer agents who are
charged with the duty of executing and issuing stock certificates to execute and
issue the necessary certificates for the Conversion Shares upon the conversion
of this Note.
 
3.8  Registration Rights.  The Holder has been granted registration rights with
respect to the Conversion Shares as set forth in the Registration Rights
Agreement.
 
 
5

--------------------------------------------------------------------------------

 
3.9  Issuance of New Note.  Upon any partial conversion of this Note, a new Note
containing the same date and provisions of this Note shall, at the request of
the Holder, be issued by the Companies to the Holder for the principal balance
of this Note and interest which shall not have been converted or paid.  Subject
to the provisions of Article IV of this Note, the Companies shall not pay any
costs, fees or any other consideration to the Holder for the production and
issuance of a new Note.
 
3.10  Rights of Shareholders.  No Holder shall be entitled to vote or receive
dividends or be deemed the holder of the Note Shares or any other securities of
the Parent which may at any time be issuable upon conversion of this Note for
any purpose, nor shall anything contained herein be construed to confer upon the
Holder, as such, any of the rights of a shareholder of the Parent or any right
to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon the recapitalization, issuance of shares,
reclassification of shares, change of nominal value, consolidation, merger,
conveyance or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise, in each case, until the Delivery
Date applicable to the respective Note Shares purchasable upon the conversion
hereof shall have occurred as provided herein.
 
ARTICLE IV
 
EVENTS OF DEFAULT
 
4.1  Events of Default.  The occurrence of any Event of Default under the
Security Agreement shall constitute an event of default (“Event of Default”)
hereunder.
 
4.2  Default Interest.  Following the occurrence and during the continuance of
an Event of Default, each Company shall, jointly and severally, pay additional
interest on the outstanding principal balance of this Note in an amount equal to
one percent (1%) per month, and all outstanding obligations under this Note, the
Security Agreement and each other Ancillary Agreement, including unpaid
interest, shall continue to accrue interest at such additional interest rate
from the date of such Event of Default until the date such Event of Default is
cured or waived.
 
4.3  Default Payment.  Following the occurrence and during the continuance of an
Event of Default, the Agent may demand repayment in full of all obligations and
liabilities owing by the Companies to the Holder under this Note, the Security
Agreement and/or any other Ancillary Agreement and/or may elect, in addition to
all rights and remedies of the Agent under the Security Agreement and the other
Ancillary Agreements and all obligations and liabilities of each Company under
the Security Agreement and the other Ancillary Agreements, to require the
Companies, jointly and severally, to make a Default Payment (“Default
Payment”).  The Default Payment shall be one hundred fifteen percent (115%) of
the outstanding principal amount of this Note, plus accrued but unpaid interest,
all other fees then remaining unpaid, and all other amounts payable
hereunder.  The Default Payment shall be due and payable immediately on the date
that the Agent has demanded payment of the Default Payment pursuant to this
Section 4.3.
 
 
6

--------------------------------------------------------------------------------

 
ARTICLE V
 
MISCELLANEOUS
 
5.1  Conversion Privileges.  The conversion privileges set forth in Article III
shall remain in full force and effect immediately from the date hereof until the
date this Note is indefeasibly paid in full and irrevocably terminated.
 
5.2  Cumulative Remedies.  The remedies under this Note shall be cumulative.
 
5.3  Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.  All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
5.4  Notices.  Any notice herein required or permitted to be given shall be
given in writing in accordance with the terms of the Security Agreement.
 
5.5  Amendment Provision.  The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.
 
5.6  Assignability.  This Note shall be binding upon each Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Security Agreement.  No Company may assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void.
 
5.7  Cost of Collection.  In case of the occurrence of an Event of Default under
this Note, the Companies shall, jointly and severally, pay the Holder the
Holder’s reasonable costs of collection, including reasonable attorneys’ fees.
 
 
7

--------------------------------------------------------------------------------

 
5.8  Governing Law, Jurisdiction and Waiver of Jury Trial.
 
(a)  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.
 
(b)  EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY,
ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR
ANY OF THE OTHER ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED
TO THIS NOTE OR ANY OF THE ANCILLARY AGREEMENTS; PROVIDED, THAT EACH COMPANY
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND
FURTHERPROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF THE HOLDER.  EACH COMPANY EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  EACH COMPANY
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE PARENT AT THE ADDRESS SET FORTH IN THE SECURITY AGREEMENT AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE PARENT’S ACTUAL RECEIPT
THEREOF.
 
(c)  EACH COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER AND/OR ANY
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY OTHER
ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
5.9  Severability.  In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
 
5.10  Maximum Payments.  Nothing contained herein shall be deemed to establish
or require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Companies to the Holder and thus refunded to the
Companies.
 
5.11  Security Interest.  The Agent, for the ratable benefit of the Creditor
Parties, has been granted a security interest in certain assets of the Companies
as more fully described in the Security Agreement and the other Ancillary
Agreements.
 
5.12  Construction; Counterparts.  Each party acknowledges that its legal
counsel participated in the preparation of this Note and, therefore, stipulates
that the rule of construction that ambiguities are to be resolved against the
drafting party shall not be applied in the interpretation of this Note to favor
any party against the other.  This Note may be executed by the parties hereto in
one or more counterparts, each of which shall be deemed an original and all of
which when taken together shall constitute one and the same instrument.  Any
signature delivered by a party by facsimile or electronic transmission shall be
deemed to be an original signature hereto.
 
5.13  Registered Obligation. This Note shall be registered (and such
registration shall thereafter be maintained) as set forth in Section 24(b) of
the Security Agreement.  Notwithstanding any document, instrument or agreement
relating to this Note to the contrary, transfer of this Note (or the right to
any payments of principal or stated interest thereunder) may only be effected by
(i) surrender of this Note and either the reissuance by the Companies of this
Note to the new holder or the issuance by the Companies of a new instrument to
the new holder or (ii) registration of such holder as an assignee in accordance
with Section 24(b) of the Security Agreement.
 
[Balance of page intentionally left blank; signature page follows]


 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Company has caused this Secured Convertible Term Note
to be signed in its name effective as of this 30 day of November, 2007.
 
WITNESS:
NEWMARKET TECHNOLOGY, INC.
 
By:_____________________________
By:/s/ Philip M. Verges 

--------------------------------------------------------------------------------

Name: Philip M. Verges
Title: CEO
   
WITNESS:
IP GLOBAL VOICE, INC.
 
By:_____________________________
By:/s/ Peter Geddis 

--------------------------------------------------------------------------------

Name: Peter Geddis
Title: President
   
WITNESS:
NEWMARKET CHINA, INC.
 
By:_____________________________
By:/s/ Philip J. Rauch 

--------------------------------------------------------------------------------

Name: Philip J. Rauch
Title: President
   
WITNESS:
NEWMARKET INTELLECTUAL PROPERTY, INC.
 
By:_____________________________
By:/s/ Philip M. Verges 

--------------------------------------------------------------------------------

Name: Philip M. Verges
Title: President
   
WITNESS:
NETSCO, INC.
 
By:_____________________________
By:/s/ Philip M. Verges 

--------------------------------------------------------------------------------

Name: Philip M. Verges
Title: President
   
WITNESS:
NEWMARKET BROADBAND, INC.
 
By:_____________________________
By:/s/ Philip M. Verges 

--------------------------------------------------------------------------------

Name: Philip M. Verges
Title: President



 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
OTHER COMPANIES
 
IP Global Voice, Inc., a Delaware corporation
 
NewMarket China, Inc., a Nevada corporation
 
Netsco, Inc., a North Carolina corporation
 
NewMarket Intellectual Property, Inc., a Nevada corporation
 
NewMarket Broadband, Inc., a Nevada corporation
 


 


 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
 
NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert all or part of
 
the Secured Convertible Term Note into Common Stock)
 
NewMarket Technology, Inc.
14860 Montfort Drive, Suite 210
Dallas, Texas 75254
Attn:  Philip Rauch
 
The undersigned hereby converts $_________ of the principal due on [specify
applicable Repayment Date] under the Secured Convertible Term Note dated as of
November 30, 2007 (the “Note”) issued by NewMarket Technology, Inc. (the
“Parent”) and certain of its Subsidiaries by delivery of shares of Common Stock
of the Parent (“Shares”) on and subject to the conditions set forth in the Note.
 
1.  Date of Conversion                                                      
 
2.  Shares To Be
Delivered:                                                      
 
[HOLDER]
 
 
By:
   

 
 
Name:

 
 
Title:

 
 
 
 
 

--------------------------------------------------------------------------------

 